Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 20 December 2021 and a supplemental response filed 28 December 2021 have been entered.
	The Request for Continued Examination, supplemental Response filed 28 December 2021 has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 1-49 have been canceled.
2. New Claims 50-53 were added in the claims filed 20 December 2021.
3. Claim 50 was amended in the supplemental response filed 28 December 2021. 
4. Remarks drawn to rejections under 35 USC 103, 112.
	Claims 50-53 are pending in the case.
	The following rejections have been withdrawn:
	5. The rejection of claims 33, 41, 45, 47 and 49 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, and the rejection of claims 33, 41, 45, 47 and 49 under 35 USC 103 as being unpatentable over Yoshino et al (Pharmacology & Pharmacy, 2014, 5, 37-42; newly cited necessitated by amendment) in view of Papandreou et al (J. Agri. Food Chem., 2006, 54, 8762-8769, cited in IDS filed 10/30/18; of record and necessitated by amendment) and Lee et al 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 50 and 52-53 are rejected under 35 USC 103 as being unpatentable over Yoshino et al (Pharmacology & Pharmacy, 2014, 5, 37-42; of record and newly cited necessitated by amendment) in view of Papandreou et al (J. Agri. Food Chem., 2006, 54, 8762-8769, cited in IDS filed 10/30/18; of record and necessitated by amendment). 
Yoshino et al teaches that crocetin protected HT22 cells against A1-42 induced neuronal cell death and decreased ROS production: 


    PNG
    media_image1.png
    105
    648
    media_image1.png
    Greyscale

Crocetin
This indicates that crocetin has potent neuroprotective effect (Abstract). Alzheimer’s disease is a common neurodegenerative disorder, and amyloid  (A) has been considered to play a critical role in the pathogenesis of Alzheimer’s. It is reported to occur as a result of various events, such as oxidative stress, neuroinflammation and cholinergic effects (Introduction-first paragraph; page 38 right col. through page 39; part of the structural limitations of the active 
Papandreou et al teaches that trans-Crocin-4 inhibits A1-40 fibrillogenesis and can be used for treating Alzheimer’s disease (Abstract; page 8763, Fig. 1, Formula 1; page 8765, Fig. 4; page 8765, right col., last paragraph through page 8767; part of the structural limitations of the third and fifth formulas recited in claim 50 and the formulas recited in claims 52 and 53). 


    PNG
    media_image2.png
    321
    1249
    media_image2.png
    Greyscale


Papandreou discloses that trans-crocin-4 is more effective at lower concentrations than dimethylcrocetin suggests that sugar units contribute significantly to the antiamyloidogenic action. In view of this teaching of Papandreou et al one of ordinary kill in the art would find it obvious to use the compounds in claims 52 and 53 (which are also the third and fifth compound 1-42. Panpandreou suggests that dimethyl crocetin is active. Therefore, there is a reasonable expectation of success that the compound having the gentiobiosyl group on one end and a methyl group on the other end would also be active. Since the compound in claim 52 would be the adjacent homolog of the derivative having gentiobiosyl and methyl groups, the artisan would have a reasonable expectation of success that the compound recited in claim 52 (and also in claim 50) would possess the same activity. Adjacent homologs are considered to be obvious absent unexpected results. In re Henze, 85 USPQ 261, 263 (CCPA 1950).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the compounds recited in claims 52 and 53 (both of which are recited in claim 50) in a method of treating Alzheimer’s disease in a subject as claimed since the prior art teaches that crocin/crocetins having the double bonds, gentiobiosyl, carboxyl and methyl moieties (adjacent homolog of ethyl derivative) are suggested individually in the prior art as active agents for treating Alzheimer’s disease.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements 
According to the rationale discussed in KSR above, the rationale in (E) above is seen to be applicable here since based on the prior art teachings, both crocin like compounds having dicarboxyl, di-gentiobiosyl and methyl moieties and trans configuration in the double bonded part are known to have protective effects against Alzheimer’s. Thus, it is obvious to combine prior art elements and arrive at the compounds in claims 50 and 52-53 and use them as active agents in a method of treating Alzheimers’ disease.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to look for other derivatives that have enhanced activity for treating Alzheimer’s. 
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are 

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 33, 41, 45, 47 and 49 under 45 USC 103 of record in the previous action. The above rejection under the same statute has is being made of record in view of the cancelation of claims 33, 41, 45, 47 and 49 and amendment to claim 50.
Applicant has argued that it is unpredictable that introduction of different glycosyl groups to the crocin could retain the activity against Alzheimer’s because it is common knowledge that the binding an interaction between molecule and the action target is highly structurally specific. Change in molecular structure is highly likely to result in a significant change in the biological activity. It is not predictable that replacement of the gentiobiosyl group in trans-crocin-4 with other glycosyl groups or other substituents would maintain the activity against Alzheimer’s disease. Papandreou discloses only a gentiobiosyl ester of crocin exhibits activity. There is no motivation to replace the gentiobiosyl group by other substituents. Applicant refers to Table 5 in the specification for the difference in activity of compounds GJ-1 and GJ-2 both of which have gentiobiosyl and caffeoylquinic acid groups. Similarly, the compound GJ-15, which has only one glucosyl moiety does not possess activity against Alzheimer’s disease compared to trans-crocin-4.
Applicant’s remarks have been considered but are not found to be persuasive for the use of the compounds recited in claims 52 and 53 (also recited in claim 50). It is known that structural changes do influence the biological activity of a molecule. This does not mean that 
Regarding the compound in claim 52, Papandreou’s teaching suggests that the dimethyl derivative of crocetin is active. Papandreou teaches that the digenitobiosyl ester is also active. Therefore, corcetin having a gentiobiosyl and a methyl group can be reasonably expected to have the same activity. Since the compound in claim 52 is the adjacent homolog of the methyl and gentiobiosyl derivative, it is obvious to make, check its activity and use it in the claimed method if the activity is good. The prior art teaches how to check the activity. The results in Table 5 show that the compounds (denoted as GJ-8 and GJ-10) in claims 52 and 53 are active. This activity against Alzheimer’s is predictable from the combined teachings of the prior art and would be made and tested by the artisan. The structural changes made to arrive at the compounds in claims 52 and 53 ae not drastic changes. They are made based on the activity of compounds having those moieties taught in the prior art.



Conclusion
1. Pending claims 50 and 52-53 are rejected.
2. Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. Claims 1-49 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623